Citation Nr: 1414334	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to July 1967. 

The Veteran's appeal as to the issue listed above arose from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2013, the Veteran was afforded a hearing at the RO before Milo H. Hawley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran's PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, depression, and isolating behavior, and occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected PTSD.  At his hearing, held in October 2013, the Veteran testified that he had psychiatric symptoms that included anxiety, sleep difficulties, and a dislike of crowds.  

In September 2010, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In September 2011, the Veteran filed a claim for an increased rating.  In January 2012, the RO denied the claim.  The Veteran has appealed.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused by PTSD with dysthymic disorder is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and it reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2013). 

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

PTSD is rated in accordance with a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD with dysthymic disorder, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2013), in September 2010, the RO granted service connection for PTSD, based on service in the Republic of Vietnam.  See 38 C.F.R. § 3.304(f) (2013).  Post-service medical records include a finding of an anxiety disorder as of at least 2000.  VA reports show diagnoses of PTSD as of 2005.  A VA progress note, dated in August 2010, contains a GAF score of 55.  An August 2010 VA examination report contains Axis I diagnoses of mild, chronic PTSD, major depressive disorder in partial remission, and alcohol abuse in full and sustained remission, and an Axis V diagnosis of a GAF score of 58.  

As the Veteran filed his claim in September 2011, the relevant time period is from September 2010 to the present.  See 38 C.F.R. § 3.400 (2013).  The medical evidence dated during the time period in issue consists of VA reports, which show ongoing treatment for psychiatric symptoms, and that the Veteran complained of such symptoms as poor concentration, appetite, and energy, as well as nightmares once or twice a week, and depression.  His medications were noted to include Zoloft, Klonopin, and Trazodone.  The findings tended to show good or grossly intact judgment, and cognition, with no hallucinations, delusions, or psychotic symptoms.  He was noted to have a goal-directed and linear thought process, and no suicidal or homicidal ideations.  Speech was essentially normal, although there was dysarthria due to status post tongue cancer.  These reports include no less than five GAF scores of 55 (November 2010, February, June and October of 2011, and January 2012).  A VA progress note, dated in April 2012, contains a GAF score of 50.  The diagnoses included PTSD, GAD (generalized anxiety disorder), and depression.  

A VA PTSD psychiatric examination report, dated in December 2011, shows that the Veteran reported that he lived with his wife, to whom he has been married since 1998.  He stated that their relationship was good and that she was supportive.  He stated that he did not have a relationship with two daughters from a previous relationship.  He reported having several brothers and sisters who lived in his area and who were supportive.  He stated that he spent his days at home, and that he did not have any hobbies.  He stated that he helped out with chores and drove short distances.  His history of alcohol abuse was noted to be in full and sustained remission.  The Veteran denied any hospitalization for psychiatric treatment since his August 2010 VA examination.  The examiner stated that his inability to work was not specifically related to psychiatric symptoms.  He complained of symptoms that included "feeling down," primarily related to limitations in what he is able to do, as well as re-experiencing, to include occasional intrusive thoughts and dreams.  He reported having nightmares about bombing.  He was noted to be somewhat socially isolated, but to enjoy spending time with his family.  He reported having appetite problems secondary to his surgery for cancer of the tongue.  He stated that he slept about five hours per night.  He reported no more than minor problems related to concentration or memory.  On examination, he was appropriately groomed, and cooperative.  Speech was mumbled secondary to past treatment for tongue cancer.  Thought processes were logical and goal-directed, and there was no evidence of delusions or hallucinations.  Mood was dysphonic, and affect was mood congruent.  The Veteran denied homicidal or suicidal ideation, plan, or intent.  He was oriented to person, place, date, and situation.  He accurately completed serial 3's, and was able to spell five-letter words forwards and backwards.  Judgment and insight were adequate.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The examiner noted that the Veteran did not meet the full criteria for PTSD.  The Axis I diagnoses were anxiety disorder not otherwise specified, and depressive disorder, not otherwise specified.  The Axis V diagnosis was a GAF score of 60.  The examiner characterized his symptoms as mild to moderate, causing limited functional impairment.  The examiner stated that the Veteran was likely able to obtain meaningful and gainful employment in the competitive market from a psychiatric standpoint, however, he had significant medical problems which would impact his ability to work.  

The Board finds that a rating of 50 percent is warranted.  Notwithstanding the GAF score of 60 in the December 2011 VA examination report, and other findings as to his occupational and social impairment in that report, the examiner characterized the Veteran's symptoms as "mild to moderate."  The Veteran is shown to have required constant medication, and the VA progress notes show that his medication regime has undergone repeated revisions in an attempt to control his psychiatric symptoms.  This evidence also includes no less than six GAF scores ranging between 50 and 55, which is evidence of moderate to serious symptoms.  See QRDC DSM-IV.  The most recent evidence is an April 2012 VA progress note, which shows that the Veteran reported having two to three anxiety attacks per week, and that his GAF score was 50. 

In summary, there is significant evidence of record which indicates that the Veteran's psychiatric symptoms are at least moderate in degree.  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that his PTSD is shown to be productive of occupational and social impairment, with reduced reliability and productivity.  Accordingly, the criteria for a 50 percent rating have been met.  To this extent, the claim is granted.  

During his hearing, held in October 2013, the Veteran testified that, should his claim be granted to the extent that a 50 percent rating were assigned, he would be satisfied as to his appeal, and there would be no need to determine whether a rating in excess of 50 percent is warranted.  The Board has assigned a 50 percent rating herein, and the Veteran's testimony shows that he has withdrawn his appeal as to all remaining issues.  Specifically, he has withdrawn his appeal as to the issue of whether the criteria for a rating in excess of 50 percent for PTSD have been met, and whether the criteria for an extraschedular evaluation had been met.  See 38 C.F.R. § 3.321(b)(1) (2013).  These issues therefore need not be addressed.  See 38 C.F.R. § 20.204(b) (2013); Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).  Accordingly, there is no issue remaining for adjudication.  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


ORDER

A 50 percent rating, and no more, for service-connected PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


